NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                     Fed. R. App. P. 32.1


            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Argued September 8, 2011
                                   Decided January 6, 2012

                                               Before

                             DANIEL A. MANION,  Circuit Judge

                             ILANA DIAMOND ROVNER,  Circuit Judge

                             JOHN DANIEL TINDER,  Circuit Judge



No. 10‐3779                                             Appeal  from  the  United  States  District
                                                        Court for the Northern District of Illinois,
DOROTHY MURPHY,                                         Eastern Division.
                        Plaintiff‐Appellant,
                                                        No. 09 CV 7929
       v.
                                                        Harry D. Leinenweber, Judge.
MICHAEL J. ASTRUE, Commissioner of
Social Security,
                 Defendant‐Appellee.



                                           O R D E R

        Claiming  that  she  suffers  from  various  physical  and  mental  limitations,  Dorothy
Murphy applied to the Social Security Administration for supplemental security income and
disability benefits.  After an evidentiary hearing, the Administrative Law Judge (ALJ) found
that despite Murphy’s limitations, there were a sufficient number of jobs available for a person
in her condition, and consequently denied her application.  When the Appeals Council declined
review, the ALJ’s decision became the final decision of the Social Security Commissioner. 
Murphy unsuccessfully sought relief from the federal district court, and she now appeals to this
court.  Because there is substantial evidence in support of the decision to deny benefits, we
affirm.
No. 10‐3779                                                                                Page 2

                                                I.

        In October 2005, Murphy applied for Disability Insurance Benefits and Supplemental
Social Security Income, alleging a disability that began in March 2000 following a car accident.
After her claims were initially denied, she requested a hearing before an ALJ. The hearing took
place on August 7, 2008. 

        At the time of the hearing, Murphy was approximately 46 years old. She had completed
her education through the eleventh grade and had qualified to work as a certified nursing
assistant (CNA). From the time her alleged disability began in 2000 until 2005, she had worked
full‐time as a CNA.  In July 2005, she was laid off of work. From November 2006 to the hearing
in 2008, she was employed part‐time as a CNA, working Saturdays and Sundays for a total of
fifteen hours per week. Murphy testified that her employer was pleased with her current work
performance, and that she had requested to work full time.

         Murphy’s  treating  physician,  Dr.  Woodard,  reported  that  Murphy  suffered  from
depression, which resulted in moderate limitations in her ability to deal with normal work
stress. He also reported that Murphy had irritable bowel syndrome, and some back, shoulder,
and  neck  pain.  Dr.  Woodard’s  assessment  of  Murphy’s  residual  functional  capacity  (RFC)
contained certain limitations, such as requirements that she be allowed to alternate between
sitting, standing, and walking; that she be allowed unscheduled bathroom breaks; and that she
was limited to occasional lifting of no more than twenty pounds and frequent lifting of no more
than ten pounds. 

       An independent psychiatrist, Dr. Radomska, conducted one 45‐minute examination of
Murphy. Dr. Radomska found that Murphy was irritable and stressed, and diagnosed her as
having  a  “possible  adjustment  disorder  with  depressed  mood  and  possible  delusional
disorder.” 

        An agency physician, Dr. Glen, reviewed the record and the Woodard and Radomska
reports. He surmised that Murphy did not have a severe mental impairment, but rather an
irritable and demanding personality. Dr. Glen believed that Murphy was capable of simple
unskilled work, but recommended against her working with the public. Another doctor, Dr.
Kenney, accepted the RFC assessment of Dr. Woodard for the most part, but rejected some of
limitations  described  by  Dr.  Woodard,  opining  that  they  were  not  based  on  anything  but
Murphy’s subjective complaints.  Dr. Kenney concluded that Murphy was capable of work as
long as some physical limitations were taken into account, such as limited lifting, and flexibility
between sitting and standing.

      At the hearing, Murphy testified about her physical ailments and her daily activities. 
When the ALJ asked her about any mental impairments, Murphy testified that she was not
No. 10‐3779                                                                                    Page 3

being treated for depression or receiving any medication for depression, and she denied that
she had any trouble getting along with others.  She also testified that she had steady attendance
at her part‐time job as a CNA, that she had no employment troubles, and that her employer was
pleased with her work. 

        The Vocational Expert (VE) also testified at the hearing. The ALJ presented to the VE a
hypothetical case with RFC limitations that included the ability to do light, unskilled work,
with  flexibility  between  sitting  and  standing.    The  VE  opined  that  this  condition  would
preclude a person from engaging in work as a CNA. The ALJ asked about the availability of
jobs  for  a  person  with  these  RFC  limitations  and  with  the  additional  requirement  that  the
person have no social contact. The VE said that there were no available jobs. When asked about
a person with the same limitations but who was permitted social contact, the VE replied that
there were thousands of available jobs—for example, even with the added limitation of limited
reading and math skills, the VE said that there were approximately 4,300 positions as an office
clerk and 4,700 positions as an information clerk.

        On September 18, 2008, the ALJ issued its written opinion, after conducting the five‐step
inquiry set out in 20 C.F.R. § 404.1520.  For the first step of the inquiry, the ALJ found that
Murphy had not engaged in substantial gainful activity since she had been laid off from full‐
time  work  in  July  2005.1  At  the  second  step,  the  ALJ  found  that  Murphy  had  severe
impairments including irritable bowel syndrome, a limited ability to read and write, and pain
in the lower back, left knee, left elbow, and right shoulder. The ALJ also found that Murphy
suffered from some limited depression, but that this mental limitation was not severe and was
only a minimal limitation in performing basic work activities.

        At the third step, the ALJ concluded that Murphy’s impairments did not meet or equal
one of the Commissioner’s listed impairments.  Accordingly, the ALJ determined that Murphy
had the RFC to perform light work with the following limitations: that the work consist of
simple  tasks  involving  limited  reading  and  math  requirements;  that  she  needed  to  shift
positions because she could only stand or sit for twenty minutes at a time; that she could lift
or carry only twenty pounds occasionally and ten pounds frequently; and that, while frequently
shifting her positions during the day, she could stand or walk for only a total of six hours in an
eight‐hour work day, and sit for only a total of six hours in an eight‐hour work day. 

No. 10‐3779                                                                                    Page 4


       1
        The ALJ also found that Murphy had been engaged in substantial gainful activity
from the onset of her disability in March 2000 to her loss of full‐time employment in July
2005, and thus was not entitled to benefits during that time. Murphy does not challenge this
finding, so we are concerned only with the time period after July 2005.
        At  the  fourth  step,  the  ALJ  considered  Murphy’s  RFC  and  concluded  that  she  was
unable to perform her past work as a CNA on a full‐time basis.  Consequently, the ALJ moved
to the last step of the inquiry, a determination of whether there were a sufficient number of
available  jobs  for  a  person  with  Murphy’s  RFC.  The  ALJ  concluded  that  there  existed  a
significant number of jobs that Murphy could perform based on the VE’s testimony, and thus
Murphy was not disabled under the Social Security Act. 

        The Appeals Council denied Murphy’s request for review, making the ALJ’s ruling the
final decision of the Social Security Commissioner.  See Moss v. Astrue, 555 F.3d 556, 560 (7th
Cir. 2009).  Murphy sought review of the Commissioner’s decision in federal district court. But
the district court denied Murphy’s request and affirmed the Commissioner’s decision to deny
benefits. Murphy subsequently filed a motion to amend the judgment, but the district court
denied that motion also. Murphy now appeals.

                                                  II.

       We  review  the  ALJ’s  decision  “to  see  if  it  is  supported  by  ‘substantial  evidence.’” 
Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007) (quoting 42 U.S.C. § 405(g)).  Substantial
evidence “means ‘such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.’” Id. (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).  We do not
reweigh the evidence or substitute our own judgment for that of the ALJ; if reasonable minds
can differ over whether the applicant is disabled, we must uphold the decision under review. 
Schmidt v. Apfel, 201 F.3d 970, 972 (7th Cir. 2000).

A.  Social Functioning

       On appeal, Murphy contends that the ALJ failed to properly find limitations in her social
functioning.  In support, Murphy points to the opinion of Dr. Glen, who observed that Murphy
“could  not  work  well  with  the  public,”  due  to,  among  other  things,  “her  irritable  and
demanding personality.”   Murphy thus argues that it was erroneous for the ALJ to believe that
she was able to work with the public, and to suggest to the VE a hypothetical where social
contact was permitted.  

         We see no error by the ALJ.  Dr. Glen’s opinion was not that Murphy could not work
at all with the public, but that she “could not work well with the public but otherwise is able
to  do  simple,  unskilled  work.”  (Emphasis  added.)    In  addition,  on  the  “social  interaction”
section of his worksheet, Dr. Glen noted that Murphy was “not significantly limited” for three
characteristics and only “moderately limited” for two characteristics.  Notably, Dr. Glen did
not find that Murphy was “markedly limited” in any category, which was the greatest degree
of limitation in social functioning.  But most importantly, the ALJ did acknowledge that there
was “mention of an inability to get along with others”—but the ALJ rejected this limitation in
No. 10‐3779                                                                                     Page 5
social functioning based on Murphy’s employment history and based on Murphy’s testimony
that she did not have a problem getting along with people. In particular, during the time of her
application for disability benefits, Murphy was working as a CNA on weekends for 15 hours
a week, a job that requires contact with the public.  This is sufficient evidence from which the
ALJ could properly reject the limitation that Murphy have no contact with the public.  As we
have previously explained,

       In determining what a claimant can do despite his limitations, the SSA [Social Security
       Administration] must consider the entire record, including all relevant medical and
       nonmedical evidence, such as a claimant’s own statement of what he or she is able or
       unable to do.  That is, the SSA need not accept only physicians’ opinions.  In fact, if
       conflicting medical evidence is present, the SSA has the responsibility of resolving the
       conflict. 

Diaz v. Chater, 55 F.3d 300, 306 n.2 (7th Cir. 1995)) (internal citations omitted).  In Murphy’s
case,  the  ALJ  properly  considered  the  entire  record  and  resolved  conflicting  evidence  in  a
reasonable manner.

B.  Mental Limitations

        Murphy also argues that the ALJ failed to properly find that she suffered from mental
limitations.  In particular, Murphy faults the ALJ for not adopting all of Dr. Glen’s opinion with
regard to Murphy’s mental limitations and for not giving more weight to the opinion of Dr.
Radomska, who opined that Murphy had a possible delusional disorder.

        We again find no error in the ALJ’s decision.  The ALJ did not find that Murphy had no
mental limitations—in fact, the ALJ accepted the position of Murphy’s treating physician, Dr.
Woodard, who opined that Murphy suffered from depression.  Instead, the finding of the ALJ
was  that  Murphy’s  mental  impairment  of  depression  did  “not  cause  more  than  minimal
limitation  in  [Murphy’s]  ability  to  perform  basic  mental  work  activities  and  is  therefore
nonsevere.” Coming to this conclusion, the ALJ properly evaluated Dr. Glen’s report.  Though
Dr.  Glen  noted  that  Murphy  had  “moderate”  functional  limitations  in  some  areas  such  as
maintaining concentration, Dr. Glen’s final conclusion regarding Murphy’s functional capacity
assessment was that she was “able to do simple, unskilled work,” and this was the assessment
that the ALJ adopted as his own.

        Moreover, the ALJ did not erroneously reject Dr. Radomska’s opinion.  Dr. Radomska,
the  psychiatric  consultative  examiner,  examined  Murphy  on  only  one  occasion,  and  then
opined  that  a  mental  disorder  was  “possible,”  without  identifying  any  specific  functional
limitation.  Based on Dr. Radomska’s limited relationship with Murphy, the ALJ’s failure to
give controlling weight to Dr. Radomska’s opinion was not in error.  See 20 C.F.R. §
No. 10‐3779                                                                                  Page 6
404.1527(d)(2).  Later, Dr. Glen reviewed Dr. Radomska’s report and ascertained that although
a serious mental condition might be possible, because of the absence of any family history and
the absence of past psychiatric treatment, an actual diagnosis of a serious mental condition
could not be made.  As mentioned above, Dr. Glen’s final assessment after considering Dr.
Radomska’s opinion was the one adopted by the ALJ—that Murphy was capable of doing
simple,  unskilled  work.    Finally,  the  ALJ  noted  that  Dr.  Radomska’s  opinion  was  “not
supported by the record as a whole, including [Murphy’s] past as well as her current work
history as a certified nurses aide, as well as [her] testimony at the hearing in which she denied
being depressed.” 

       The evidence in the record supporting the ALJ’s finding that Murphy’s depression and
any resulting mental limitations were not severe included the opinions of Drs. Woodard and
Glen, as well as Murphy’s testimony and medical history.  This evidence is adequate to support
the conclusion that Murphy did not suffer from severe mental limitations that compromised
her ability to do simple, unskilled work, and so we must defer to the ALJ’s judgment.

C.  Physical Limitations

        Murphy also contends that the ALJ failed to properly accept her treating physician Dr.
Woodard’s  opinion  regarding  her  physical  limitations.    The  ALJ  accepted  most  of  Dr.
Woodard’s assessment of Murphy’s physical limitations, but did reject one important finding: 
that although performing a job that permitted her to shift positions at will, Murphy could sit,
stand, and walk for no more than a total of two hours a day.  In rejecting this finding, the ALJ
relied on the state agency physicians’ reports which reviewed Dr. Woodard’s opinion and
concluded that this two‐hour limitation was based on Murphy’s subjective complaints and not
on objective medical evidence.  In his ruling, the ALJ also cited the objective medical evidence
that supported the state agency physicians’ reports, which included normal x‐rays, normal CT
scans, and an unremarkable consultative examination with Dr. Villaneuva. Further, the two‐
hour limitation was inconsistent with Murphy’s part‐time work as a CNA for 15 hours every
weekend for almost two years, and with Murphy’s claim that she was seeking full‐time work. 

       It was not erroneous for the ALJ to reject the two‐hour limitation of Dr. Woodard’s
opinion, even though he was Murphy’s treating physician.  “A treating physician’s opinion
concerning the nature and severity of a claimant’s injuries receives controlling weight only
when  it  is  ‘well‐supported  by  medically  acceptable  clinical  and  laboratory  diagnostic
techniques’ and is ‘consistent with substantial evidence in the record.’”  Ketelboeter v. Astrue,
550 F.3d 620, 625 (7th Cir. 2008) (quoting 20 C.F.R. § 404.1527(d)(2)).  On this particular issue,
because  Dr.  Woodard’s  opinion  was  inconsistent  with  objective  medical  evidence  and
Murphy’s  part‐time  work  as  a  CNA,  it  was  not  erroneous  for  the  ALJ  to  discount  Dr.
Woodard’s opinion and to rely on that of the state agency physicians.  See id. (explaining that
No. 10‐3779                                                                               Page 7
“if the treating physician’s opinion is inconsistent with the consulting physician’s opinion,
internally inconsistent, or based solely on the patient’s subjective complaints, the ALJ may
discount it”).

       Similarly, Murphy also argues that ALJ erred by not accepting Dr. Woodard’s findings
that Murphy required the ability to miss three days of work per month.  But this finding was
not supported by any objective medical evidence, and was inconsistent with Murphy’s own
testimony  and  her  record  of  steady  part‐time  employment.    Because  there  was  adequate
evidence supporting the finding that Murphy had no limitation requiring her to miss work each
month, we must defer to the ALJ’s decision.  See Schmidt, 201 F.3d at 972.

D.  Credibility

        Finally, Murphy contends that the ALJ failed to make a proper credibility determination
because  the  ALJ  allegedly  assessed  Murphy’s  credibility  in  a  backwards  manner,  by  first
establishing Murphy’s RFC and then determining her credibility by whether her testimony fit
with  this  RFC.    In  other  words,  Murphy  argues  that  the  ALJ  found  testimony  which
corresponded  to  the  ALJ’s  prior  assessment  of  Murphy’s  RFC  to  be  credible,  but  found
testimony which did not correspond to be not credible.

        “We review an ALJ’s credibility determination deferentially and uphold it unless it is
patently  wrong.    We  look  to  whether  the  ALJ’s  reasons  for  discrediting  testimony  are
unreasonable or unsupported.”  Schaaf v. Astrue, 602 F.3d 869, 875 (7th Cir. 2010) (internal
citations omitted).  With this standard of deference, we cannot say that the ALJ’s credibility
determination  was  patently  wrong  and  that  this  case  merits  remand.    The  ALJ  found  that
Murphy’s statements regarding the intensity, persistence, and limiting effects of her physical
symptoms  were  not  credible—in  short,  that  she  was  exaggerating  the  severity  of  her
symptoms—because they were inconsistent with objective medical evidence and with her part‐
time weekend work as a CNA.  In contrast, those portions of Murphy’s testimony where she
denied suffering from depression or an inability to interact with the public were consistent with
some of Murphy’s medical opinions and medical history as we described above in parts A and
B.  Thus, we cannot conclude that the ALJ was selectively crediting or doubting portions of
Murphy’s testimony in order to support a preconceived opinion of Murphy’s RFC.2

No. 10‐3779                                                                                 Page 8




        2
        In her opening brief, Murphy also argues that the ALJ failed to identify
inconsistencies between the job descriptions in the VE’s testimony and the descriptions in
the Dictionary of Occupational Titles.  The Commissioner countered that this argument was
not presented to the district court, and is therefore waived.  In Murphy’s reply, she concedes
the point and withdraws the issue.
                                      III.

For these reasons, the decision of the district court is AFFIRMED.